Citation Nr: 1810469	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO. 13-29 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a cervical spine (neck) disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a prostate disability, to include as due to exposure to herbicides.

4. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of a cervical spine (neck) disability.

2. The Veteran does not have a current diagnosis of a right knee disability.

3. The Veteran does not have a current diagnosis of a prostate disability.

4. The evidence does not establish that the Veteran was precluded from obtaining and sustaining gainful employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for a cervical spine (neck) disability have not been met 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for a right knee disability have not been met 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for a prostate disability, to include as due to herbicide exposure, have not been met. 38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. The criteria for referral for consideration of a TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.3, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 2012 statement, the Veteran indicated that he did not have a VA Compensation and Pension examination for his neck disability. VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). The Veteran was not afforded a VA examination because it is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, and there is insufficient medical evidence of record to decide the claim. 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 79. The claim do not meet the requirements for obtaining a VA medical opinion. As discussed in more detail below, the weight of the evidence is against the existence of a current disability that may be associated with an in-service event or injury, therefore the Board finds that a VA examination is not required.

Neither the Veteran nor the representative has raised any other issues with the duty to notify. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. § 1110 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Service connection may also be established based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.307, 3.309(a).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Cervical Spine (Neck) Disability

The Veteran contends that service connection for a neck disability is warranted because it was incurred in service or otherwise was a result of service.

In an August 2010 statement, the Veteran asserted that in 1968 he was hit in the back of the neck when using pugil sticks and was treated at the infirmary in service, given something for pain, and returned to duty. The Veteran added that his neck has always given him issues with pain that his civilian doctor told him that he has a pinched nerve and continues to give him pain medication. The Veteran made similar statements in an October 2013 substantive appeal (VA Form 9) regarding the in service incident but stated that he has not sought treatment for his neck since. In a December 2017 informal hearing presentation, the Veteran contended that his neck injury is related to an in-service injury.

While the Veteran reported that his doctor told him that he has a pinched nerve; in an April 2012 statement, the Veteran contended that he did not have many doctor records to support his claims because he could not work if he had it documented on his record that he had these disabilities.

The Board finds that service connection for a neck disability is not warranted because the preponderance of the evidence is against a finding of a current neck disability.

A review of the Veteran's service treatment records is silent for any treatment or diagnosis of a neck disability. Further, the Veteran's June 1969 separation examination report showed a normal clinical evaluation of the "head, face, neck, and scalp." During a December 2011 VA examination for the lumbar spine, the examiner noted that the Veteran had another injury to his back in 2009 after a car wreck that injured his lower back and neck. A July 2009 private medical record reflects that the Veteran was involved in a motor vehicle accident on July 28, 2009. The Veteran experienced extreme pain in his back and neck with any type of movement and had difficulty sleeping. His neck was tender in the sternocleidomastoid as well as the musculature along the cervical spine and into the trapezius. The Veteran was diagnosed with cervical and lumbar strain post motor vehicle accident. An August 2009 private medical record reflects that the Veteran was feeling some pain in his neck, which the examiner noted may just be tension. The physician also noted that cervical spine x-rays were performed and were normal. The record indicates that Motrin and Lortab were prescribed for pain. The medical evidence suggests that the Veteran's neck pain was due to the July 2009 motor vehicle accident. The Veteran does not proffer any other medical evidence establishing a current diagnosis of a neck disability during or in close proximity to the appeal period.

The Board finds the Veteran to be competent and credible in reporting observable symptomatology including pain as discussed. See Layno, 6 Vet. App. 223, 225; Barr, 21 Vet. App. at 311. However, lay assertions do not constitute a competent clinical diagnosis of an existing neck disability. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). The Veteran's lay assertions cannot constitute competent medical evidence in support of a current diagnosis. Further, symptoms such as pain alone are not disabilities in the absence of an underlying disease or injury for VA disability compensation purposes. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). In the absence of a current diagnosis for a neck disability, service connection cannot be established.

To the extent that it could be argued that a diagnosis of cervical strain one year prior to the date of claim, the Board also finds that the preponderance of the evidence is against a finding that cervical strain is related to service.  The records show that this diagnosis was based on the motor vehicle accident that occurred in July 2009.  The Veteran did not report any prior neck or cervical spine problems existing prior to the motor vehicle accident.  Thus, the cervical strain was attributed to a post-service incident, and the preponderance of the evidence is against a finding that any current cervical spine (neck) disability is related to service 40 years prior to the motor vehicle accident.  

As the preponderance of the evidence is against the claim of service connection for a neck disability, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Right Knee Disability

The Veteran contends that service connection for a right knee disability is warranted because it was incurred in service or otherwise was a result of service.

In an August 2010 statement, the Veteran asserted that he injured his knee during basic training, received treatment and physical therapy, and was able to return to active duty. In an October 2013 substantive appeal (VA Form 9), the Veteran added that his right knee has always given him issues with pain and that he did not seek treatment. He stated that he endured the pain because he had to take care of his family. In a December 2017 informal hearing presentation, the Veteran's representative stated that the Veteran had an in-service injury to his right knee.

A review of the Veteran's service treatment records reflects February 1968 treatment for a right knee injury. However, the Veteran does not have a current diagnosis for a right knee disability; therefore, service connection for a right knee disability is not warranted. A September 2011 VA medical record indicates that anterior-posterior standing view and lateral view x-ray examinations were performed. The radiologist determined that the x-ray results were negative for the right knee joint.

The Veteran was afforded a VA examination in September 2011. The examiner noted a right knee strain that was diagnosed in January 1968. The Veteran reported a medical history of injuring the right knee in basic training when he fell and twisted it resulting in pain and swelling at the time. The Veteran was not put on permanent profile and had a few weeks of physical training for the knee. The examiner noted that the Veteran has not had medical care for the right knee since the in-service incident. The Veteran reported that the knee had been unstable since, that he experienced problems climbing up ladders; and that he experienced occasional instability and swelling, but denied locking.

The examiner opined that the claimed right knee disability was less likely than not (less than 50 percent probability) incurred in or caused by in-service injury, event, or illness. She provided the rationale that the Veteran injured his right knee in January 1968 and was evaluated by orthopedics and referred for physical training which the Veteran stated helped. She cited to a normal x-rays performed on February 27, 1968. Further, she added that no medical records for over 40 years documenting treatment of his right knee. The examiner indicated that no chronic knee condition was identified after a careful review of the Veteran's medical records. The examiner checked "yes" when asked if imaging studies of the knee have been performed and if the results were available. She indicated that there are no other significant diagnostic test findings and/or results.

An October 2009 private medical record shows that the Veteran stated that his current symptoms of right leg pain were the result of a motor vehicle accident and that the Veteran was involved in legal proceedings regarding the accident at the time. The Veteran does not proffer any medical evidence establishing a current diagnosis of a right knee disability.

The Board finds the Veteran to be competent and credible in reporting observable symptomatology including pain as discussed. See Layno, 6 Vet. App. 223, 225; Barr, 21 Vet. App. at 311. However, lay assertions do not constitute a competent clinical diagnosis of an existing right knee disability. See 38 C.F.R. § 3.159(a)(1). The Veteran's lay assertions cannot constitute competent medical evidence in support of a current diagnosis. Further, symptoms such as pain alone are not disabilities in the absence of an underlying disease or injury for VA disability compensation purposes. See Sanchez-Benitez, 13 Vet. App. at 285. While the Veteran has an in-service event a right knee injury in February 1968, in the absence of a current diagnosis for a right knee disability, service connection cannot be established.

As the preponderance of the evidence is against the claim of service connection for a right knee disability, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Prostate Disability

The Veteran contends that service connection for a prostate disability is warranted because it was incurred in service or otherwise was a result of service, to include exposure to herbicides while serving in Korea.

In a December 2017 statement, through his representative, the Veteran asserted that his prostatitis began while serving on active duty in Korea. Specifically, in a June 2013 statement, the Veteran asserted that he was stationed in Korea from May 1968 to May 1969 and assigned to the 1st Battalion, 17th Infantry, U.S. Army attached to the 7th Infantry Division. Further, he reported that his brigade was responsible for maintaining all weapons on the DMZ and built bunkers behind the DMZ at Uijongbu, Korea. In a January 2015 notice of disagreement, the Veteran contended that he was stationed one and a half miles from the DMZ.

Officially, the Department of Defense (DOD) has determined that herbicide agents were used from April 1968 through July 1969 in or near the DMZ in Korea to defoliate the fields of fire between the front line defensive positions and the south barrier fence. A final rule, with an effective date of February 24, 2011, amends the regulations to allow for a presumption that Veterans who served in a unit that, as determined by DOD, operated in or near the Korean DMZ in an area in which herbicides were known to have been applied during the period between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that a Veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6)(iv); See 76 Fed. Reg. 4245-50 (Jan. 25, 2011).

The Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) reflects that the Veteran was last assigned with the 17th Infantry Division; foreign service of one year, one month, and 15 days in Vietnam; and an award of the Armed Forces Expeditionary Medal (Korea) is also noted on the Veteran's DD Form 214. These facts notwithstanding, however, even assuming arguendo, that the Veteran's service in Korea qualifies as a unit that, as determined by DOD, operated in or near the Korean DMZ in an area in which herbicides were known to have been applied during the applicable period, prostatitis is not a presumptive disease/disorder associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e).

Despite the above, the United Stated Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir.1994). Therefore, the Board must not only determine whether a veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in the Korean DMZ, but must also determine whether a current disability is the result of active service under 38 U.S.C. § 1110 and 38 C.F.R. § 3.303(d). This determination may include actual exposure to herbicides as opposed to presumed exposure. 

The preponderance of the evidence is against a finding that the Veteran has a current prostate disability. In a January 2015 notice of disagreement, the Veteran reported that he suffered from prostatitis in service while stationed in Korea. A September 1968 service treatment record reveals complaints of swelling in the pubic region and back ache with a physician's impression of prostatitis. However, the Veteran's June 1969 separation examination report showed a normal clinical evaluation of the "abdomen and viscera" and "anus and rectum." The preponderance of the evidence is against a finding that the Veteran's in-service diagnosis has been continuous since service separation. A May 2012 computed tomography (CT) scan of the abdomen and pelvis revealed that the prostate gland was normal size.

The Veteran was afforded a VA examination in May 2014. The examiner indicated that the Veteran did not have a diagnosis of an enlarged prostate gland that is related to any service issue. The examiner explained that the Veteran described his service dates of September 1967 to June 1969 and stated that he was diagnosed with prostatitis in service. As mentioned above, the examiner also confirmed the in-service diagnosis after a review of the Veteran's claims file. The examiner noted that the Veteran described that he believed he had a reoccurrence of prostatitis in the years since the original diagnosis but was unsure if he was given any antibiotics and could not name any specific antibiotics. The Veteran indicated that he may have had a urinary tract infection since service and the examiner attributed this to kidney stones. The examiner elaborated that although the Veteran had prostate swelling in service, it was only due to the prostatitis and the Veteran had not been diagnosed with benign prostatic hyperplasia (BPH) at any time since service. The examiner cited to CT scans in 2012 and 2013 that showed no prostatic enlargement and normal prostate-specific antigen (PSA) test results. Further, the examiner stated that the Veteran is not specifically claiming disability related to his history of prostate infection while in service. The Veteran also told the examiner that he believed several issues may be related to Agent Orange exposure.

The Veteran contends that a prostate disability, specifically prostatitis, was incurred in service and is related to Agent Orange exposure, however has not offered competent evidence of a current disability. Lay assertions do not constitute a competent clinical diagnosis of an existing prostate disability. See 38 C.F.R. § 3.159(a)(1). The Veteran's lay assertions cannot constitute competent medical evidence in support of a current diagnosis. The May 2014 VA examiner stated in his opinion that the Veteran would be at risk to have prostatitis again in the future, and should he actually have a future diagnosis of prostatitis, he would be willing to say it was related to the Veteran's original [in-service] prostatitis complaint. The examiner provides a possible nexus for a future occurrence of prostatitis, however, clearly stated that there is no current disability. The Board finds that the May 2014 VA examiner's opinion is the most probative evidence on this matter and it is against a finding of a current disability.

In the Veteran's March 2016 substantive appeal (VA Form 9), the Veteran reported that treatment records are not available from the private physician who treated him for his prostate condition because the physician retired and the office he operated is now closed. There is no other competent evidence in support of the Veteran's assertion that he is currently diagnosed with a prostate disability. While the Veteran has an in-service incurrence of prostatitis, in the absence of a current diagnosis for a prostate disability, service connection cannot be established. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The preponderance of the evidence is against the claim of service connection for a prostate disability, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


TDIU

The Veteran filed an informal claim for TDIU on August 19, 2010. The Veteran indicated that he has no job and cannot find gainful employment.

TDIU may be assigned when the schedular rating is less than 100 percent and disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. If unemployability is claimed as a result of only one service-connected disability, it must be rated at 60 percent or more. If it is a result of two or more disabilities, at least one disability must be rated at 40 percent or more, with at least another sufficient disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.341(a), 4.16(a).

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2017). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The level of education, special training, and previous work experience may be considered as part of a TDIU claim. Age or impairment(s) caused by nonservice-connected disabilities may not be considered when determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran is in receipt of compensation for degenerative disc disease of the lumbar spine at 10 percent disabling and radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine at 10 percent disabling. The combined rating for these disabilities is 20 percent. See 38 C.F.R. § 4.25 Table I. Thus, the Veteran's service-connected disabilities do not meet the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis. It must still be determined whether his service-connected disabilities precluded him from engaging in substantially gainful employment on an extraschedular at any point of the appeal period. 38 C.F.R. § 4.16(b).

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b). Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b). 

In order to grant a TDIU on an extraschedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the claimant in a different position than other veterans having the same compensation rating. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. 361 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). It is clear that the claimant need not be a total "basket case" before it may be found that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. Id.

However, service-connected disabilities, alone, must be sufficiently severe to produce unemployability. Hatlestad, 5 Vet. App. at 529. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 4.3.

As the Board itself cannot assign an extraschedular rating, including on the basis of TDIU, in the first instance; it must first specifically determine whether to refer a case to the Director of Compensation and Pension Service for an extraschedular TDIU evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record. 38 C.F.R. § 4.16(b); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.

In consideration of all the lay and medical evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran was unable to secure and follow substantially gainful employment due to his service-connected disabilities alone at any point of the appeal period. 

An August 2009 private medical record indicates that the Veteran was involved in a motor vehicle accident where he was hit from behind. The Veteran had pain in the back of the legs. The physician noted that the Veteran wanted to work every day and requested a note stating that he was "alright to work with no restrictions." The Veteran stated that he had a supervisor job so he did not really do that much. In a September 2009 private medical record, the Veteran wrote that he worked construction which was a standing job.

In Social Security Administration (SSA) records submitted in January 2010, SSA determined that the Veteran's conditions were not expected remain severe enough for 12 months in a row to keep him from working. In the SSA disability report, the Veteran indicated that a disc in his back limited his ability to work and that he became unable to work on July 28, 2009. In an SSA explanation of determination report, the SSA representative noted that the Veteran stated that he was disabled and unable to work due to high blood pressure and bulging disc in back. The Veteran was not performing any substantial work at the time. SSA stated that the evidence received showed that the conditions were severe enough at the to prevent the Veteran from working but the evidence showed that the condition is not expected to remain severe enough to prevent him from performing all types of work for 12 months in a row.

In a May 2010 VA examination report for the Veteran's lumbar spine, the Veteran reported that he was employed as an electrician but was planning to retire that August. He indicated that electrician was his usual occupation and his ability to perform his job was affected because he was not as productive as he would be otherwise. He stated that his low back condition slowed him down and prevented him from being as effective as he would be otherwise. The Veteran denied his activities of daily living being affected and did not use assistive devices. The Veteran had flare-us approximately twice a month that tend to be brought on by activities but can also come out of nowhere.

In December 2010, a VA examiner reviewed the Veteran's claims file and physically examined the Veteran prior to concluding that the Veteran did not seem to have any reason to not be able to be gainfully employed. 

In the September 2011 VA examination report for the Veteran's right knee, the examiner noted that the Veteran worked in construction until 2009 and retired (voluntarily left work force) at age 62 due to the poor economy based on the Veteran's report.

The Board has considered the evidence of record, including opinions of VA examiners, SSA records, the Veteran's lay statements, and the medical evidence available. The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

The Board finds that the preponderance of the evidence is against a finding that the Veteran is rendered unemployable due solely to service-connected disabilities. The VA examiners' medical opinions are based on a comprehensive review of the Veteran's medical history and current complaints. The Board acknowledges the Veteran's contention that he cannot find gainful employment. The Board notes that the Veteran is not in receipt of service connection for high blood pressure mentioned in SSA records. For TDIU purposes, the Veteran must be rendered unemployable solely due to service-connected disabilities regardless of their individual and combined percentages. Hatlestad. 5 Vet. App. at 529. The competent and probative medical evidence of record does not support a finding of unemployability due solely to service-connected degenerative disc disease of the lumbar spine and associated radiculopathy of the right lower extremity. The Veteran has attributed his claimed unemployability to non-service-connected conditions other than degenerative disc disease of the lumbar spine and associated radiculopathy, such as neck pain and high blood pressure. Further, the Veteran has indicated his ability and willingness to work as evident in the August 2009 private record which he requested his physician write him a note allowing him to work with no restrictions. The Veteran himself has stated that he retired due to age and a bad economy during the September 2011 VA examination. Thus, even his own allegation does not support a TDIU rating based on his service-connected disabilities.

Accordingly, the Board finds that referral to the Director of Compensation Service for extraschedular consideration of entitlement to a TDIU is not warranted. The benefit-of-the-doubt doctrine is not for application. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a cervical spine (neck) disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a prostate disability, to include as due to exposure to herbicides, is denied.

Referral for entitlement to an extraschedular TDIU rating for service-connected disabilities is not warranted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


